Case 0:21-cv-60468-AHS Document 7 Entered on FLSD Docket 03/16/2021 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 21-CV-60468-SINGHAL/VALLE

 MICHAEL RIVERA,

        Plaintiff,

 v.

 ANDREW M. SAUL,
 Commissioner of Social Security,

       Defendant.
 __________________________________/

                        ORDER DENYING PLAINTIFF’S MOTION
                     FOR LEAVE TO PROCEED IN FORMA PAUPERIS

        THIS CAUSE is before the Court upon Plaintiff’s Application to Proceed in Forma

 Pauperis Without Prepaying Fees or Costs (ECF No. 3) (the “Motion”). U.S. District Judge

 Raag Singhal referred the action to the undersigned to dispose of all non-dispositive motions, and

 issue a report and recommendation on dispositive motions. (ECF No. 6). The Court has reviewed

 the Motion, which is submitted under penalty of perjury by Plaintiff, pursuant to 28 U.S.C. § 1915,

 and is otherwise duly advised in the premises. Accordingly, for the reasons set forth below, the

 Motion is DENIED.

                                  I.      LEGAL STANDARD

        The Court may authorize the commencement of an action without prepayment of fees if

 the claimant “submits an affidavit that includes a statement of all assets such prisoner possesses

 that the person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1).

 “Despite the statute’s use of the phrase ‘prisoner possesses,’ the affidavit requirement applies to

 all persons requesting leave to proceed IFP.” Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305,

 1306 n.1 (11th Cir. 2004).
Case 0:21-cv-60468-AHS Document 7 Entered on FLSD Docket 03/16/2021 Page 2 of 3



         “When considering a motion filed pursuant to § 1915(a), ‘[t]he only determination to be

 made by the court . . . is whether the statements in the affidavit satisfy the requirement of poverty.’”

 Id. at 1307 (alteration in original) (citation omitted). “Such an affidavit will be held sufficient if

 it represents that the litigant, because of his poverty, is unable to pay for the court fees and costs,

 and to support and provide necessities for himself and his dependents.” Id. “A court may not deny

 an IFP motion without first comparing the applicant’s assets and liabilities in order to determine

 whether he has satisfied the poverty requirement.” Thomas v. Chattahoochee Judicial Circuit, 574

 F. App’x. 916, 917 (11th Cir. Sept. 9, 2014).

                                       II.       DISCUSSION

         A review of the Motion reveals that Plaintiff and his spouse have sufficient monthly income

 and assets to pay the requisite filing fee while still providing for their household necessities. 1

 Specifically, Plaintiff’s spouse’s monthly income over the last 12 months is $4,700 and is expected

 to remain the same for the next month. (ECF No. 3 at 1). Plaintiff’s spouse also has $750 in a

 checking account and owns a car valued at $6,000. Id. at 3. Further, although the family’s monthly

 expenses (of approximately $5,230) exceed the monthly income (of $4,700), some of the listed

 expenses may be discretionary expenses rather than necessities. For example, Plaintiff has listed

 expenses     for   laundry     and     dry    cleaning    ($100),     transportation    ($100),     and

 recreation/entertainment/newspapers/magazines ($50). Id. at 4.

         Moreover, based on their monthly income, Plaintiff’s family is well above the poverty

 level. 2 Plaintiff’s spouse is also able to borrow money as indicated by the monthly car and credit


 1
  Spousal income can be considered in determining Plaintiff’s ability to pay for the Court’s fees
 and costs. Sutton v. Colvin, No. 3:16-CV-886-J-34MCR, 2016 WL 7971445, at *1 (M.D. Fla. July
 26, 2016), report and recommendation adopted, 2016 WL 4431601 (M.D. Fla. Aug. 22, 2016).
 2
  The current poverty level for a family of four is $26,500. https://aspe.hhs.gov/2021-poverty-
 guidelines#threshholds (last visited Mar. 15, 2021). Plaintiff’s annual household income,
 however, is approximately $56,500 ($4,700 X 12 months).
                                                    2
Case 0:21-cv-60468-AHS Document 7 Entered on FLSD Docket 03/16/2021 Page 3 of 3



 card payments of $391 and $200, respectively.           Id. at 4.   Against this illustrative list of

 income/assets and expenses, Plaintiff has not established why taxpayers should fund his lawsuit.

 See, e.g., Sutton v. Colvin, No. 3:16-CV-886-J-34MCR, 2016 WL 7971445, at *2 (M.D. Fla. July

 26, 2016), report and recommendation adopted, No. 3:16-CV-886-J-34MCR, 2016 WL 4431601

 (M.D. Fla. Aug. 22, 2016) (denying IFP where plaintiff’s income and assets demonstrated ability

 to pay the filing fee). Here, it appears that Plaintiff and his spouse can provide for household

 necessities and still pay the filing fee associated with this action without undue hardship. See, e.g.,

 Sutton, 2016 WL 7971445, at *2; Sanders v. Bayview Loan Servicing, LLC, No. 1:19-CV-01008-

 LMM-AJB, 2019 WL 2354969, at *1 (N.D. Ga. Mar. 5, 2019) (denying plaintiff’s IFP application

 where record revealed that plaintiff could pay the filing fee without foregoing the basic necessities

 of life).

                                           III.    CONCLUSION

             For the reasons set forth above, it is hereby ORDERED AND ADJUDGED that Plaintiff’s

 Application to Proceed in Forma Pauperis Without Prepayment of Fees or Costs (ECF No. 3) is

 DENIED WITHOUT PREJUDICE. Within sixty (60) days from the date of this Order, Plaintiff

 must pay the requisite filing fee. Failure to timely pay the filing fee may result in dismissal of the

 action by the District Judge without further notice.

             DONE AND ORDERED in Chambers, at Fort Lauderdale, Florida, on March 16, 2021.



                                                        ___________________________________
                                                        ALICIA O. VALLE
                                                        UNITED STATES MAGISTRATE JUDGE
 cc: U.S. District Judge Raag Singhal
     All Counsel of Record




                                                   3
